Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Corrected Notice Of Allowance is to acknowledge the information disclosure statement (IDS) submitted by applicant, dated 02/23/2021 which was filed after the Notice of Allowance on 02/11/2021, before payment of Issue Fee.  The submission is in compliance with the provisions of 37 CFR 1.97(e).  Accordingly the IDS has been thoroughly reviewed by the examiner, namely the references (all are US patent publications):
4621898 6392727 7227602 7524542 7633586 7834834 8098350 20050219693 20060262258 20060268207 20090128746 20100002296 20100283930 20120235891 20130107174 20160216420 20170139110 
and the Non-Patent Literature documents submitted by applicant, dated 02/23/2021.

Allowable Subject Matter
Claims 4-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 4 is the inclusion of the limitation 
“…at least one polar diffusion control retarder arranged between the output polariser and the output diffuser structure, wherein the at least one polar diffusion control retarder is capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the output polariser along an axis along a normal to the plane of the at least one polar diffusion control retarder and introducing a relative phase shift to orthogonal polarisation components of light passed by the output polariser along an axis inclined to a normal to the plane of the at least one polar diffusion control retarder.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 4. Claims 5 and 6 are allowed by virtue of their dependency.
The primary reason for the allowance of the independent claim 8 is the inclusion of the limitation 
“…at least one polar diffusion control retarder arranged between the output polariser and the output diffuser structure, wherein the at least one polar diffusion control retarder is capable of simultaneously introducing no net relative phase shift to orthogonal polarisation components of light passed by the output polariser along an axis along a normal to the plane of the at least one polar diffusion control retarder and introducing a relative phase shift to orthogonal polarisation components of light passed by the output polariser along an axis inclined to a normal to the plane of the at least one polar diffusion control retarder.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 8.
The primary reason for the allowance of the independent claim 9 is the inclusion of the limitation 
“…further comprising a reflective polariser arranged between the display polariser and the at least one polar phase control retarder, the reflective polariser being a linear polariser.”

The primary reason for the allowance of the independent claim 10 is the inclusion of the limitation 
“…the at least one polar phase control retarder comprises a switchable liquid crystal retarder comprising a layer of liquid crystal material, wherein the at least one polar phase control retarder is arranged, in a switchable state of the switchable liquid crystal retarder, simultaneously to introduce no net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis along a normal to the plane of the at least one polar phase control retarder and to introduce a net relative phase shift to orthogonal polarisation components of light passed by the reflective polariser along an axis inclined to a normal to the plane of the at least one polar phase control retarder.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 10. Claim 11 is allowed by virtue of dependency.
Woodgate et al. US 2004/0240777 and Robinson et al. US 2018/0321553 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871